Citation Nr: 0901937	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to herbicides.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for hypertension, 
including as secondary to benign prostatic hypertrophy.

4.  Entitlement to service connection for a psychiatric 
disability, claimed as depressive disorder.

5.  Entitlement to service connection for a lung disability, 
including as due to asbestos exposure.
  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet App 
257 (2006) that reversed a decision of the Board of Veterans' 
Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Haas and is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.

The veteran seeks service connection for type II diabetes 
mellitus as a result of herbicide exposure.  His DD 214 
reflects that he served in the Navy and received the Vietnam 
Service Medal.  The National Personnel Record Center (NPRC) 
was not able to determine whether the veteran had in-country 
service in Vietnam but found that he served aboard a ship 
which was in the official waters of Vietnam. Accordingly, his 
service connection claim based on herbicide exposure will be 
addressed in a separate and forthcoming Board action once a 
final decision is reached in the Haas case.

The issue of service connection for benign prostatic 
hypertrophy and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2008 correspondence, prior to the 
promulgation of a decision in the appeal, the veteran 
requested to withdraw his claim for service connection for a 
psychiatric disability, claimed as depressive disorder. 

2.  The preponderance of the evidence is against a finding 
that the veteran has a lung disability due to any incident or 
event in military service or is a result of exposure to 
asbestos in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the claim for service connection for a 
psychiatric disability, claimed as depressive disorder, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  A lung disability was not incurred in or aggravated by 
service, including asbestos exposure.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2005 and September 2005, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In March 2006 and May 2007, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

Analysis

A Psychiatric Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In a 
correspondence dated in October 2008, the veteran withdrew 
his claim for service connection for a psychiatric 
disability, claimed as depressive disorder, and, hence, there 
remains no allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review this claim and it is dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeal and there is dismissed.

A Lung Disability

The veteran contends that he has a lung disability related to 
service.  Specifically, he asserts that he was exposed to 
asbestos in service leading to his current lung disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by the VA General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4- 
00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
As to occupational exposure, exposure to asbestos has been 
shown in insulation and shipyard workers, and others.  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The veteran's DD 214 shows that he was a boatswain's mate and 
his service personnel records show that he served aboard the 
U.S.S. Bennington and Constellation.

The veteran's service treatment records do not show any 
treatment for, or complaints of, any lung disorders.  
Notably, the examination report at service discharge noted a 
normal lung and chest evaluation. 

The veteran currently has a diagnosis of tiny bilateral 
pleural effusions as noted in an April 2003 VA treatment 
record and a February 2006 VA examination report.  The 
February 2006 VA examination report noted that the veteran 
smoked for 18 to 20 years and quit smoking two years before. 

After a careful review of the evidence of record discussed 
above, the Board finds that service connection for a lung 
disability, including as due to asbestos exposure.
has not been established.  Although inhalation of asbestos 
fibers can produce pleural effusion, the overall evidence 
does not reflect that the veteran's pleural effusion is 
related to his service.  See supra M21-1MR, Part IV, Subpart 
ii, Chap. 2, Sec. C, Para. 9a-f.  In addition, the overall 
evidence does not reflect that the veteran was exposed to 
asbestos in service.  While the veteran served on ships 
during service, the objective record does not document that 
he was exposed to asbestos in service in his capacity as a 
boatswain's mate.  This is not shown to be a military 
occupational specialty ordinarily exposing individuals with 
asbestos.  The veteran's declarations of exposure are not 
supported by any corroborative evidence in the form of other 
individuals similarly exposed or through any documentation 
submitted.  The veteran has not demonstrated how he would 
have the expertise to recognize its presence or his 
particular exposure.  Therefore, the evidentiary record 
weighs against a finding that his currently diagnosed pleural 
effusions is causally related to any such exposure while in 
service or is otherwise related to service.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a lung disability related to asbestos exposure 
or otherwise related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








ORDER

The appeal as to service connection for a psychiatric 
disability, claimed as depressive disorder is dismissed.

Service connection for a lung disability, including as due to 
asbestos exposure, is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

As to the claim for service connection for benign prostatic 
hypertrophy, the Board notes that the February 2002 VA 
diabetes mellitus examination report noted a diagnosis of 
benign prostatic hypertrophy.  Service treatment records show 
that the veteran had treatment for various genitourinary 
disabilities in service.  In October 1969, he had a bladder 
infection; in January 1970, he had acute urethritis due to 
gonococcus; in September 1970, he had gonorrhea; in September 
and October 1970, he had postgonococcal urethritis.  On 
remand, the veteran should be afforded an examination to 
determine if his current benign prostatic hypertrophy is 
related to service, specifically related to the various 
genitourinary disabilities noted in service.  

The veteran is also claiming service connection for 
hypertension, secondary to benign prostatic hypertrophy.  In 
that regard, the record shows that the veteran currently has 
hypertension.  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The examiner should, 
thus, also address whether the veteran's hypertension 
permanently worsened or was aggravated as a result of his 
benign prostatic hypertrophy.
Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
for his benign prostatic hypertrophy 
and hypertension.  The claims file and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should opine whether there 
is a 50 percent probability or greater 
that benign prostatic hypertrophy is 
related to service, including the in-
service notations related to the 
various genitourinary disabilities 
cited herein.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state. 

The examiner should also opine whether 
there is a 50 percent probability or 
greater that hypertension is related to 
service or benign prostatic 
hypertrophy.  If not, the examiner 
should indicate whether hypertension 
has undergone any permanent increase in 
severity due to benign prostatic 
hypertrophy, and if so, specify the 
degree of increase in severity over and 
above the preexisting base line of 
disability.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims. If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


